DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/23/2022 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the specifications and claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/09/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nordgren (US20100160786) in view of Haider (US20180098750) and Lundberg (US20090069681).
	Regarding claim 1, Nordgren teaches an ultrasound system (40) (Figs. 1-2, [0001], [0028]) comprising:
a portable ultrasound probe (10), which is driven by a battery (92) (Fig. 1a & 3, [0027], [0031-0032], [0034], wherein the wireless probe 10 comprises a portable probe with no cable), and an image display device (40) that are connected to each other (Fig. 2a, [0028], wherein the cart-borne ultrasound system 40 includes a display unit 46), wherein
the portable ultrasound probe (10) includes:
a transducer array (70) in which a plurality of transducers are arranged in an arrangement direction (Fig. 3, [0031]); and
a processor (94) configured to
generate a sound ray signal by directing the portable ultrasound probe (10) to transmit and receive ultrasonic waves ([0035], [0040] wherein the acquisition module 94 comprises an FPGA 200 and a processor, and directs transmission/reception of ultrasound waves; [0044] discloses the acquisition module 94 being in the probe 10),
generate image information data based on the basis of the sound ray signal ([0028]), and
the image display device (40) includes a display unit (46) configured to display the ultrasound image based on the image information data generated by the processor (94) in the portable ultrasound probe (10) (Fig. 2a, [0028]).
Nordgren further teaches a lower power mode of operation ([0055]). Nordgren teaches of reducing the active transmit and/or receive apertures, resulting in reducing the number of active transducer elements ([0055]).
However, Nordgren fails to explicitly teach wherein the portable ultrasound probe performs electronic sector scanning, and wherein the processor is configured to use an aperture transducer group consisting of ultrasound transducers which are located in a central portion in the arrangement direction among the plurality of transducers and whose number is smaller than the number of the plurality of transducers.
In an analogous ultrasound imaging field of endeavor, Haider teaches such a feature. Haider teaches an ultrasound imaging system (100) including a processor (116) which is in communication with an ultrasound probe (106) ([0021]). Haider teaches the processor (116) controls which transducer elements (104) are active and the shape of the beam emitted from the probe (106) ([0021]). Haider teaches an ultrasound transducer (200) containing a plurality of transducer elements (204) including a central region (aperture transducer group, 220) and lateral regions (221, 223) (Fig. 2, [0028-0029]). Figure 2 shows the aperture transducer group (220) in a central portion among a plurality of transducers; thus, Haider teaches using an aperture transducer group whose number of elements is smaller than the plurality (total) number of transducer elements. Haider teaches the transducer (200) being operable to scan using only the transducer elements in the central region (220) ([0028]) or using both the central (220) and lateral (221, 223) regions ([0029]). Haider further teaches scan modes for the transducer (200) includes a phased array mode, wherein transducer elements in the central region (220) may be controlled to transmit a steered ultrasound beam into the subject ([0018], [0028], [0051], wherein a phase array scan/mode comprises electronic sector scanning).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to have the ultrasound probe have a phased array mode and to include a central region of transducer elements as taught by Haider (Fig. 2, [0028-0029]). Haider teaches certain scan modes are optimal and used for imaging certain body parts ([0003], [0028]), thus having an ultrasound probe capable of both phased array in which a small central aperture may be used and curvilinear in which the full aperture is used may be desirable as recognized by Haider ([0003], [0028]). Moreover, Nordgren recognizes reducing the number of active transducer elements may reduce heat production and conserve power ([0055]).
However Nordgren, when modified by Haider, fails to teach wherein the processor is configured to determine a display image region except a shallow image region including an ultrasound dead zone which is located in a shallow depth range and is out of a steering angle in an ultrasound image, based a width of the plurality of transducers in the arrangement direction, a width of the aperture transducer group in the arrangement direction, and a steering angle range in the electronic sector scanning, and the display unit of the image display device is further configured to display the ultrasound image only in the display image region determined by the processor in the portable ultrasound probe.
In an analogous ultrasound imaging field of endeavor, Lundberg teaches such a feature. Lundberg teaches a system and method for making a phased array appear like a curved array for performing spatial compounding, and Lundberg also teaches of removing certain data prior to display (Abstract). Lundberg teaches operational theory of image generation using a phased array (Fig. 2, [0019]). Lundberg teaches a virtual skin line (203) and an actual skin line (205) (Fig. 2, [0019-0020]), and in order to make phased arrays appear as curved arrays for spatial compounding, the ultrasound beam emanates from the true (actual) skin line (205) rather than the virtual skin line (203) ([0021]). Consequently, Lundberg teaches the data acquired in this region between the two lines is meaningless and will not be displayed ([0021]). Figure 2 shows the region between the two lines (203, 205) being a shallow region and comprising portions that is out of the steering angle of the beam. Lundberg teaches the data to be removed depends on timing, scanhead orientation, and the geometry of the problem ([0026]). Lundberg teaches the method (30) for determining the region/virtual data to be removed to additionally includes determining the length of the phased array (301) and a desired field of view (302) (Fig. 3, [0023], wherein determining the length of the phase array comprises a width of the plurality of transducers and a desired field of view comprises a steering angle range). Lundberg teaches the last parts of the method (30) comprises displaying the remaining data as an image on a screen (308) after discarding the meaningless data/region (Fig. 3, [0026-0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren in view of Haider to make a phased array appear like a curved array for performing spatial compounding and also removing certain data from display as taught by Lundberg (Abstract). Modifying Nordgren in view of Haider to perform spatial compounding would allow for suppression of random artifacts such as speckle noise, shadowing, and image-degrading artifacts as recognized by Lundberg ([0003]). Lundberg further teaches compound imaging results in improvements in contrast resolution, needle visualization, tissue contrast resolution, fine-structure delineation, interface/border continuity, and lateral edge detection ([0003]). Moreover, Lundberg teaches the shallow region to be meaningless in this method and is thus it’s not displayed ([0021]). It would have been obvious to one of ordinary skill in the art to also determine the display image region except a shallow image region based on aperture width as that is a necessary geometry which is responsible for the shape of the beam.
Regarding claim 4, Nordgren in view of Haider and Lundberg teaches the invention as claimed above in claim 1.
Nordgren further teaches wherein the image information data of only the display image region determined by the processor (94) in the portable ultrasound probe (10) is transmitted from the portable ultrasound probe (10) to the image display device (40) ([0023], [0028], wherein the probe 10 contains an antenna which transmits signals to and from the host 40, and wherein the signals are used to produce an ultrasound image).
Regarding claim 7, Nordgren in view of Haider and Lundberg teaches the invention as claimed above in claim 1.
Nordgren further teaches wherein the processor (94) of the portable ultrasound probe (10) is further configured to direct the transducer array (70) to transmit the ultrasonic waves and generates the sound ray signal based on a reception signal acquired by the transducer array (70) ([0028], [0031], wherein the transducer 70 is driven by microbeamformer 72, and signals are sent to a host system to generate an image, [0035], wherein the acquisition module 94 directs transmission of ultrasound waves and receives echo signals from the microbeamformer 72).
Regarding claim 8, Nordgren teaches an ultrasound system (40) (Figs. 1-2, [0001], [0028]) comprising:
a portable ultrasound probe (10) and an image display device (40) that are connected to each other (Fig. 2a, [0028], wherein the cart-borne ultrasound system 40 includes a display unit 46), wherein
the portable ultrasound probe (10) includes:
	a transducer array (70) in which a plurality of transducers are arranged in an arrangement direction (Fig. 3, [0031]); and
	a processor (94) configured to
		generate a sound ray signal by directing the portable ultrasound probe (10) to transmit and receive ultrasonic waves ([0035], [0040], wherein the acquisition module 94 comprises an FPGA 200 and a processor, and directs transmission/reception of ultrasound waves; [0044] discloses the acquisition module being in the probe 10), and
		generate image information data based on the sound ray signal ([0028]),
the image display device (40) includes:
	a display unit (46) configured to display an ultrasound image based on the image information data generated by the processor (94) in the portable ultrasound probe (10) (Fig. 2a, [0028]).
Nordgren further teaches a lower power mode of operation ([0055]). Nordgren teaches of reducing the active transmit and/or receive apertures, resulting in reducing the number of active transducer elements ([0055]). Moreover, Nordgren teaches signals received by the host system (40) may undergo further beamforming and image processing ([0031], wherein the host system performing image processing comprises the image display device including an image processor).
However, Nordgren fails to explicitly teach wherein the portable ultrasound probe performs electronic sector scanning, and wherein the portable ultrasound probe includes a processor configured to use an aperture transducer group consisting of ultrasound transducers which are located in a central portion in the arrangement direction among the plurality of transducers and whose number is smaller than the number of the plurality of transducers.
In an analogous ultrasound imaging field of endeavor, Haider teaches such a feature. Haider teaches an ultrasound imaging system (100) including a processor (116) which is in communication with an ultrasound probe (106) ([0021]). Haider teaches the processor (116) controls which transducer elements (104) are active and the shape of the beam emitted from the probe (106) ([0021]). Haider teaches an ultrasound transducer (200) containing a plurality of transducer elements (204) including a central region (aperture transducer group, 220) and lateral regions (221, 223) (Fig. 2, [0028-0029]). Figure 2 shows the aperture transducer group (220) in a central portion among a plurality of transducers; thus Haider teaches using an aperture transducer group whose number of elements is smaller than the plurality (total) number of transducer elements. Haider teaches the transducer (200) being operable to scan using only the transducer elements in the central region (220) ([0028]) or using both the central (220) and lateral (221, 223) regions ([0029]). Haider further teaches scan modes for the transducer (200) includes a phased array mode, wherein transducer elements in the central region (220) may be controlled to transmit a steered ultrasound beam into the subject ([0018], [0028], [0051], wherein a phase array scan/mode comprises electronic sector scanning).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to have the ultrasound probe have a phased array mode and to include a central region of transducer elements as taught by Haider (Fig. 2, [0028-0029]). Haider teaches certain scan modes are optimal and used for imaging certain body parts ([0003], [0028]), thus having an ultrasound probe capable of both phased array in which a small central aperture may be used and curvilinear in which the full aperture is used may be desirable as recognized by Haider ([0003], [0028]). Moreover, Nordgren recognizes reducing the number of active transducer elements may reduce heat production and conserve power ([0055]).
However Nordgren, when modified by Haider, fails to teach the image display device including a processor configured to determine a display image region except a shallow image region including an ultrasound dead zone which is located in a shallow depth range and is out of a steering angle in the ultrasound image, based on a width of the plurality of transducers in the arrangement direction, a width of the aperture transducer group in the arrangement direction, and a steering angle range in the electronic sector scanning, and the display unit of the image display device is configured to display the ultrasound image only in the display image region determined by the processor in the image display device.
In an analogous ultrasound imaging field of endeavor, Lundberg teaches such a feature. Lundberg teaches a system and method for making a phased array appear like a curved array for performing spatial compounding, and Lundberg also teaches of removing certain data prior to display (Abstract). Lundberg teaches operational theory of image generation using a phased array (Fig. 2, [0019]). Lundberg teaches a virtual skin line (203) and an actual skin line (205) (Fig. 2, [0019-0020]), and in order to make phased arrays appear as curved arrays for spatial compounding, the ultrasound beam emanates from the true (actual) skin line (205) rather than the virtual skin line (203) ([0021]). Consequently, Lundberg teaches the data acquired in this region between the two lines is meaningless and will not be displayed ([0021]). Figure 2 shows the region between the two lines (203, 205) being a shallow region and comprising portions that is out of the steering angle of the beam. Lundberg teaches the data to be removed depends on timing, scanhead orientation, and the geometry of the problem ([0026]). Lundberg teaches the method (30) for determining the region/virtual data to be removed to additionally includes determining the length of the phased array (301) and a desired field of view (302) (Fig. 3, [0023], wherein determining the length of the phase array comprises a width of the plurality of transducers and a desired field of view comprises a steering angle range). Lundberg teaches the last parts of the method (30) comprises displaying the remaining data as an image on a screen (308) after discarding the meaningless data/region (Fig. 3, [0026-0027]). Lundberg further teaches the system includes a processor configured to discard the data (Claims 11-12, wherein claim 12 is dependent on claim 11 and not 10)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren in view of Haider to make a phased array appear like a curved array for performing spatial compounding and also removing certain data from display as taught by Lundberg (Abstract). Modifying Nordgren in view of Haider to perform spatial compounding would allow for suppression of random artifacts such as speckle noise, shadowing, and image-degrading artifacts as recognized by Lundberg ([0003]). Lundberg further teaches compound imaging results in improvements in contrast resolution, needle visualization, tissue contrast resolution, fine-structure delineation, interface/border continuity, and lateral edge detection ([0003]). Moreover, Lundberg teaches the shallow region to be meaningless in this method and is thus it’s not displayed ([0021]). It would have been obvious to one of ordinary skill in the art to also determine the display image region except a shallow image region based on aperture width as that is a necessary geometry which is responsible for the shape of the beam. It would have been obvious to one of ordinary skill in the art to have further modified Nordgren to have the processor of the image display device be the one configured to determine a display region. Because Lundberg teaches a system including a processor configured to discard certain image data (Claims 11-12), and Nordgren teaches the host system (image display device) further including an image processor ([0031]), the modification of Nordgren with Lundberg may predictably result in the image processor determining the display region excluding a shallow region. One advantage of delegating the image display device to perform the processing rather than the probe is the reduction in processing performed by the probe and consequently heat generated by the probe and power consumed by the probe.
Regarding claim 11, Nordgren in view of Haider and Lundberg teaches the invention as claimed above in claim 8.
Nordgren further teaches wherein the ultrasound image is displayed on the display unit (46) based on the image information data of only the display image region determined by the processor in the image display device in the image information data transmitted from the portable ultrasound probe (10) to the image display device (40) ([0023], [0028], wherein the probe 10 contains an antenna which transmits signals to and from the host 40, and wherein the signals are used to produce an ultrasound image, [0031], wherein the host system performs further image processing and thus includes an image processor).
Regarding claim 14, Nordgren in view of Haider and Lundberg teaches the invention as claimed above in claim 8.
Nordgren further teaches wherein the processor (94) in the portable ultrasound probe (10) directs the transducer array (70) to transmit ultrasonic waves and generates the sound ray signal based on a reception signal acquired by the transducer array (70) ([0028], [0031], wherein the transducer 70 is driven by microbeamformer 72, and signals are sent to a host system 40 to generate an image, [0035], wherein the acquisition module 94 directs transmission of ultrasound waves and receives echo signals from the microbeamformer 72).
Regarding claim 15, Nordgren teaches a method for controlling an ultrasound system (40) (Figs. 1-2, [0001], [0028]) in which a portable ultrasound probe (10), which is driven by a battery (92) (Fig. 1a & 3, [0027], [0031-0032], [0034], wherein the wireless probe 10 comprises a portable probe with no cable) and an image display device (40) are connected (Fig. 2a, [0028], wherein the cart-borne ultrasound system 40 includes a display unit 46), the method comprising:
generating a sound ray signal by performing transmission and reception of ultrasonic waves ([0035], [0040], wherein the acquisition module 94 comprises an FPGA 200 and a processor, and directs transmission/reception of ultrasound waves; [0044] discloses the acquisition module 94 being in the probe);
generating image information data based on the generated sound ray signal ([0028]);
transmitting the generated image information data from the portable ultrasound probe (10) to the image display device (40) ([0028], [0031]).
Nordgren further teaches a lower power mode of operation ([0055]). Nordgren teaches of reducing the active transmit and/or receive apertures, resulting in reducing the number of active transducer elements ([0055]).
However, Nordgren fails to explicitly teach wherein the portable ultrasound probe is configured to perform electronic sector scanning and the method further comprising: using an aperture transducer group consisting of ultrasound transducers which are located in a central portion in an arrangement direction among a plurality of transducers arranged in a transducer array of the portable ultrasound probe and whose number is smaller than the number of the plurality of transducers.
In an analogous ultrasound imaging field of endeavor, Haider teaches such a feature. Haider teaches an ultrasound imaging system (100) including a processor (116) which is in communication with an ultrasound probe (106) ([0021]). Haider teaches the processor (116) controls which transducer elements (104) are active and the shape of the beam emitted from the probe (106) ([0021]). Haider teaches an ultrasound transducer (200) containing a plurality of transducer elements (204) including a central region (aperture transducer group, 220) and lateral regions (221, 223) (Fig. 2, [0028-0029]). Figure 2 shows the aperture transducer group (220) in a central portion among a plurality of transducers; thus, Haider teaches using an aperture transducer group whose number of elements is smaller than the plurality (total) number of transducer elements. Haider teaches the transducer (200) being operable to scan using only the transducer elements in the central region (220) ([0028]) or using both the central (220) and lateral (221, 223) regions ([0029]). Haider further teaches scan modes for the transducer (200) includes a phased array mode, wherein transducer elements in the central region (220) may be controlled to transmit a steered ultrasound beam into the subject ([0018], [0028], [0051], wherein a phase array scan/mode comprises electronic sector scanning).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to have the ultrasound probe have a phased array mode and to include a central region of transducer elements as taught by Haider (Fig. 2, [0028-0029]). Haider teaches certain scan modes are optimal and used for imaging certain body parts ([0003], [0028]), thus having an ultrasound probe capable of both phased array in which a small central aperture may be used and curvilinear in which the full aperture is used may be desirable as recognized by Haider ([0003], [0028]). Moreover, Nordgren recognizes reducing the number of active transducer elements may reduce heat production and conserve power ([0055]).
However Nordgren, when modified by Haider, fails to teach the method further comprising: determining a display image region except a shallow image region including an ultrasound dead zone which is located in a shallow depth range and is out of a steering angle in an ultrasound image, based on a width of the plurality of transducers in the arrangement direction, a width of the aperture transducer group in the arrangement direction, and a steering angle range in the electronic sector scanning; and displaying the ultrasound image only in the determined display image region on a display unit of the image display device based on the image information data generated by the portable ultrasound probe.
In an analogous ultrasound imaging field of endeavor, Lundberg teaches such a feature. Lundberg teaches a system and method for making a phased array appear like a curved array for performing spatial compounding, and Lundberg also teaches of removing certain data prior to display (Abstract). Lundberg teaches operational theory of image generation using a phased array (Fig. 2, [0019]). Lundberg teaches a virtual skin line (203) and an actual skin line (205) (Fig. 2, [0019-0020]), and in order to make phased arrays appear as curved arrays for spatial compounding, the ultrasound beam emanates from the true (actual) skin line (205) rather than the virtual skin line (203) ([0021]). Consequently, Lundberg teaches the data acquired in this region between the two lines is meaningless and will not be displayed ([0021]). Figure 2 shows the region between the two lines (203, 205) being a shallow region and comprising portions that is out of the steering angle of the beam. Lundberg teaches the data to be removed depends on timing, scanhead orientation, and the geometry of the problem ([0026]). Lundberg teaches the method (30) for determining the region/virtual data to be removed to additionally includes determining the length of the phased array (301) and a desired field of view (302) (Fig. 3, [0023], wherein determining the length of the phase array comprises a width of the plurality of transducers and a desired field of view comprises a steering angle range). Lundberg teaches the last parts of the method (30) comprises displaying the remaining data as an image on a screen (308) after discarding the meaningless data/region (Fig. 3, [0026-0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren in view of Haider to make a phased array appear like a curved array for performing spatial compounding and also removing certain data from display as taught by Lundberg (Abstract). Modifying Nordgren in view of Haider to perform spatial compounding would allow for suppression of random artifacts such as speckle noise, shadowing, and image-degrading artifacts as recognized by Lundberg ([0003]). Lundberg further teaches compound imaging results in improvements in contrast resolution, needle visualization, tissue contrast resolution, fine-structure delineation, interface/border continuity, and lateral edge detection ([0003]). Moreover, Lundberg teaches the shallow region to be meaningless in this method and is thus it’s not displayed ([0021]). It would have been obvious to one of ordinary skill in the art to also determine the display image region except a shallow image region based on aperture width as that is a necessary geometry which is responsible for the shape of the beam.
Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nordgren (US20100160786) in view of Haider (US20180098750) and Lundberg (US20090069681) as applied to claims 1 and 8 above, and further in view of Koyakumaru (JP2003230560). Koyakumaru is cited in the IDS.
Regarding claim 2, Nordgren in view of Haider and Lundberg teaches the invention as claimed above in claim 1.
However, Nordgren fails to teach wherein, in a case in which the width of the plurality of transducers in the arrangement direction is Wtr, the width of the aperture transducer group in the arrangement direction is Wap, and the steering angle range in the electronic sector scanning is Ast, the processor in the portable ultrasound probe is further configured to determine the display image region using, as the shallow image region, a region from an ultrasound transmitting and receiving surface of the transducer array to a depth Dcut represented by the following Expression (1) in the ultrasound image:
                
                    
                        
                            D
                        
                        
                            c
                            u
                            t
                        
                    
                    =
                    [
                    (
                    
                        
                            W
                        
                        
                            t
                            r
                        
                    
                    -
                    
                        
                            W
                        
                        
                            a
                            p
                        
                    
                    )
                    /
                    2
                    ]
                    ×
                    
                        
                            tan
                        
                        ⁡
                        
                            [
                            (
                            180
                            -
                            
                                
                                    A
                                
                                
                                    s
                                    t
                                
                            
                        
                    
                    )
                    /
                    2
                    ]
                
            
In an analogous ultrasound imaging field of endeavor, Koyakumaru teaches such a feature. Koyakumaru teaches a non-diagnosis region (23) (Fig. 2, [0007-0009]). Koyakumaru teaches a method that enables observation of a rear region of a medium when there is a medium that prevents transmission and reception of ultrasound waves near the probe surface ([0013]). Koyakumaru teaches the width of a conventional ultrasound image is W and the distance to the transmission convergence point (focal length) is L (Fig. 8, [0039]). Koyakumaru further teaches lateral width of W1 and W2 as widths for lateral transducers among a plurality of transducers and maximum deflection angles θs1 and θs2 (Fig. 8, [0039]). Koyakumaru teaches the image width W is always scanned at the depth L, which comprises the center of the region of interest ([0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren in view of Haider and Lundberg to define a shallow image region and its depth as taught by Koyakumaru (Fig. 8, [0039]). One of ordinary skill in the art would recognize Expression (1) may be derived from the teachings of Koyakumaru (Fig. 8, [0039]); Dcut corresponds with L, Wtr with W, Wap with W subtracted by W1 and W2, and Ast with the sum of θs1 and θs2. The benefits of such a modification would allow for the scanning image to not be affected by an air layer or layer in which ultrasounds may not be transmitted/received that’s present at the lateral sides of an ultrasound probe, as taught by Koyakumaru ([0007], [0038]).
Regarding claim 3, Nordgren in view of Haider, Lundberg, and Koyakumaru teaches the invention as claimed above in claim 2.
However, Nordgren fails to teach wherein the shallow image region has an isosceles trapezoidal shape having a lower base that has a length corresponding to the width Wtr, an upper base that has a length corresponding to the width Wap, and a height that corresponds to the depth Dcut.
Koyakumaru teaches a shallow image region having a trapezoidal shape with a lower base W corresponding with the width of the transducer array, an upper base which is W subtracted by W1 and W2, and a height L (Fig. 8, [0039]). Accordingly, the shape is of an isosceles triangle when the two deflection angles θs1 and θs2 are equal, which occurs when W1 is equal to W2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the invention of Nordgren in view of Haider, Lundberg, and Koyakumaru to have the shallow region be an isosceles trapezoidal shape. Doing so would necessitate for the lateral transducers on the sides of the aperture transducer group to span an equal length on both sides (as taught by Koyakumaru [0039]), making the resulting ultrasound image’s field of view be centered with the center of the probe or aperture transducer group, thus making it being easier for a user to maneuver and locate a region of interest using the ultrasound probe.
Regarding claim 9, Nordgren in view of Haider and Lundberg teaches the invention as claimed above in claim 8.
However, Nordgren fails to teach wherein, in a case in which the width of the plurality of transducers in the arrangement direction is Wtr, the width of the aperture transducer group in the arrangement direction is Wap, and the steering angle range in the electronic sector scanning is Ast, the processor in the image display device determines the display image region using, as the shallow image region, a region from an ultrasound transmitting and receiving surface of the transducer array to a depth Dcut represented by the following Expression (1) in the ultrasound image:
                
                    
                        
                            D
                        
                        
                            c
                            u
                            t
                        
                    
                    =
                    [
                    (
                    
                        
                            W
                        
                        
                            t
                            r
                        
                    
                    -
                    
                        
                            W
                        
                        
                            a
                            p
                        
                    
                    )
                    /
                    2
                    ]
                    ×
                    
                        
                            tan
                        
                        ⁡
                        
                            [
                            (
                            180
                            -
                            
                                
                                    A
                                
                                
                                    s
                                    t
                                
                            
                        
                    
                    )
                    /
                    2
                    ]
                
            
In an analogous ultrasound imaging field of endeavor, Koyakumaru teaches such a feature. Koyakumaru teaches a non-diagnosis region (23) (Fig. 2, [0007-0009]). Koyakumaru teaches a method that enables observation of a rear region of a medium when there is a medium that prevents transmission and reception of ultrasound waves near the probe surface ([0013]). Koyakumaru teaches the width of a conventional ultrasound image is W and the distance to the transmission convergence point (focal length) is L (Fig. 8, [0039]). Koyakumaru further teaches lateral width of W1 and W2 as widths for lateral transducers among a plurality of transducers and maximum deflection angles θs1 and θs2 (Fig. 8, [0039]). Koyakumaru teaches the image width W is always scanned at the depth L, which comprises the center of the region of interest ([0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren in view of Haider and Lundberg to define a shallow image region and its depth as taught by Koyakumaru (Fig. 8, [0039]). One of ordinary skill in the art would recognize Expression (1) may be derived from the teachings of Koyakumaru (Fig. 8, [0039]); Dcut corresponds with L, Wtr with W, Wap with W subtracted by W1 and W2, and Ast with the sum of θs1 and θs2. The benefits of such a modification would allow for the scanning image to not be affected by an air layer or layer in which ultrasounds may not be transmitted/received that’s present at the lateral sides of an ultrasound probe, as taught by Koyakumaru ([0007], [0038]).
Regarding claim 10, Nordgren in view of Haider, Lundberg, and Koyakumaru teaches the invention as claimed above in claim 9.
However, Nordgren fails to teach wherein the shallow image region has an isosceles trapezoidal shape having a lower base that has a length corresponding to the width Wtr, an upper base that has a length corresponding to the width Wap, and a height that corresponds to the depth Dcut.
Koyakumaru teaches a shallow image region having a trapezoidal shape with a lower base W corresponding with the width of the transducer array, an upper base which is W subtracted by W1 and W2, and a height L (Fig. 8, [0039]). Accordingly, the shape is of an isosceles triangle when the two deflection angles θs1 and θs2 are equal, which occurs when W1 is equal to W2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the invention of Nordgren in view of Haider, Lundberg, and Koyakumaru to have the shallow region be an isosceles trapezoidal shape. Doing so would necessitate for the lateral transducers on the sides of the aperture transducer group to span an equal length on both sides (as taught by Koyakumaru [0039]), making the resulting ultrasound image’s field of view be centered with the center of the probe or aperture transducer group, thus making it being easier for a user to maneuver and locate a region of interest using the ultrasound probe.
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nordgren (US20100160786) in view of Haider (US20180098750) and Lundberg (US20090069681) as applied to claims 1 and 8 above, and further in view of Yamamoto (US20160367222).
Regarding claims 5 and 12, Nordgren in view of Haider and Lundberg teaches the inventions as claimed above in claims 1 and 8.
However, Nordgren fails to teach wherein the image information data is a signal obtained by performing attenuation correction according to a depth of a reflection position of the ultrasonic waves and an envelope detection process on the sound ray signal generated by the processor in the portable ultrasound probe.
In an analogous ultrasound signal processing field of endeavor, Yamamoto teaches such a feature. Yamamoto teaches an ultrasound system (10) including an ultrasound probe (12), an element data processing unit (22), an image generation unit (24), and a display unit (28) (Fig. 1, [0072]). Yamamoto teaches the image generation unit (24) is configured to generate reception data (sound ray signals) from data processed by the processing unit (22) and to generate an ultrasound image ([0112]). Yamamoto teaches the image generation unit (24) includes a detection processing unit (40) and an image processing unit (44) (Fig. 1, [0113]). Yamamoto further teaches the detection processing unit (40) corrects for attenuation based on the depth of the reflection position of an ultrasound wave and performs envelope detection processing to generate B-mode image data ([0126-0127], [0261]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren in view of Haider and Lundberg to perform attenuation correction and envelope detection processing as taught by Yamamoto ([0126-0127]). Correcting for attenuation results in more accurate images, better contrast, and less attenuation artifacts. Furthermore, envelope detection processing is standard in producing B-mode ultrasound images as it allows for accurate visualization of tissue structures for diagnosis.
Regarding claims 6 and 13, Nordgren in view of Haider and Lundberg teaches the inventions as claimed above in claims 1 and 8.
However, Nordgren fails to teach wherein the image information data is an ultrasound image signal obtained by performing attenuation correction according to a depth of a reflection position of the ultrasonic waves and an envelope detection process on the sound ray signal generated by the processor of the portable ultrasound probe and converting the sound ray signal according to a predetermined image display method.
In an analogous ultrasound signal processing field of endeavor, Yamamoto teaches such a feature. Yamamoto teaches an ultrasound system (10) including an ultrasound probe (12), an element data processing unit (22), an image generation unit (24), and a display unit (28) (Fig. 1, [0072]). Yamamoto teaches the image generation unit (24) is configured to generate reception data (sound ray signals) from data processed by the processing unit (22) and to generate an ultrasound image ([0112]). Yamamoto teaches the image generation unit (24) includes a detection processing unit (40) and an image processing unit (44) (Fig. 1, [0113]). Yamamoto further teaches the detection processing unit (40) corrects for attenuation based on the depth of the reflection position of an ultrasound wave and performs envelope detection processing to generate B-mode image data ([0126-0127], [0261], [0368]). Moreover, Yamamoto teaches converting the B-mode image data generated by the detection processing unit (40) into image data that supports a normal television signal scanning system ([0128], [0262], [0368]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren in view of Haider and Lundberg to perform attenuation correction, envelope detection processing, and conversion of the image data as taught by Yamamoto ([0126-0128]). Correcting for attenuation results in more accurate images, better contrast, and less attenuation artifacts. Furthermore, envelope detection processing is standard in producing B-mode ultrasound images as it allows for accurate visualization of tissue structures for diagnosis. Moreover, converting the image data allows the image to be displayed on a television or desired display device as taught by Yamamoto ([0128]).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793